Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 4/8/22 and 5/19/22 have been considered.
Drawings
The drawings were received on 5/19/22.  These drawings are approved and acceptable to the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9-11, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusconi et al. (US 2019/0052954 A1), cited by applicant.
Re claim 1:  Rusconi et al. teaches a pair of glasses (figure 1), comprising a frame, one or more lenses, and one or more temples, wherein the glasses further include:
at least one low-frequency acoustic driver (bass speaker 7) configured to output sounds from at least two first guiding holes (figure 4, 13 and 19);
at least one high-frequency acoustic driver (speakers 5 and 6) configured to output sounds from at least two second guiding holes (11 and 17; 12 and 18 respectively), wherein a first distance is between the two first quiding holes (see figures 1-4, spacing between openings 12 and 19), a second distance is between the two second guiding holes (see figures 1-4, spacing between openings 11 and 17 or openings 12 and 18), and the first distance exceeds the second distance (note relation of each speaker in carrier portion of the eyepiece, the structure of which allows for different distance relation as set forth); and
a controller (25) configured to direct the low-frequency acoustic driver to output the
sounds in a first frequency range (bass sounds) and direct the high-frequency acoustic driver to output the sounds in a second frequency range (treble sounds), the second frequency range including one or more frequencies higher than one or more frequencies in the first frequency range (by definition; treble sounds have frequencies higher than those produced by bass sounds).
Re claim 21:  Rusconi et al. teaches an acoustic output device in the form of a pair of glasses (figure 1), comprising:
at least one low-frequency acoustic driver (bass speaker 7) configured to output sounds from at least two first guiding holes (figure 4, 13 and 19);
at least one high-frequency acoustic driver (speakers 5 and 6) configured to output sounds from at least two second guiding holes (11 and 17; 12 and 18 respectively), wherein a first distance is between the two first quiding holes (see figures 1-4, spacing between openings 12 and 19), a second distance is between the two second guiding holes (see figures 1-4, spacing between openings 11 and 17 or openings 12 and 18), and the first distance exceeds the second distance (note relation of each speaker in carrier portion of the eyepiece, the structure of which allows for different distance relation as set forth); and
a controller (25) configured to direct the low-frequency acoustic driver to output the
sounds in a first frequency range (bass sounds) and direct the high-frequency acoustic driver to output the sounds in a second frequency range (treble sounds), the second frequency range including one or more frequencies higher than one or more frequencies in the first frequency range (by definition; treble sounds have frequencies higher than those produced by bass sounds).
Re claims 3-4, 22:  As seen from figures 1 and 3 the distance between guiding holes in the bass speaker is at least two times that of the treble speaker(s) as set forth in claim 4; when taking this along with the teaching in paragraph [0019] in which the distance of the base speaker holes is between 10mm an 50mm, the limitations as set forth in claims 3 and 22 are satisfied.   
Re claim 9: note the speakers used are separate drivers having different characteristics (bass sound reproduction) and (treble sound reproduction)
Re claim 10: the (bass sound reproduction) and (treble sound reproduction) which by definition; treble sounds have frequencies higher than those produced by bass sounds
Re claim 11: the at least two guiding holes of each driver are satisfied by the combination of two openings for each speaker (one on a first side of a driver and the other on an opposite side of the driver) and with each having different characteristics through the routes due to the type of speaker used, i.e. bass or treble.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusconi et al. in view of Schmidt et al. (Us 2018/0288518 A1, cited by applicant).
The teaching of Rusconi et al. is discussed above and incorporated herein.  Rusconi et al. however does not teach the specific frequency ranges as set forth in claim 5.  Schmidt et al. teaches in a similar environment having both low frequency drivers and high frequency drivers that these drivers can operate within the claimed frequency ranges as set forth in claim 5 as discussed in paragraphs [0083-0085] so that each can operate effectively within the device.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such frequency ranges as taught in Schmidt et al. into a similar device such as Rusconi et al. to predictably provide drivers that operate at given frequency ranges to enable an effective operation of each of the drivers within the device.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  Note as discussed in paragraphs [0083-0085] of Schmidt et al. the frequency ranges used for the driver can overlap as set forth in claim 6 which would help in the effective operation of each of the drivers within the device as discussed with respect to claim 5.   Note for example figure 5 of Schmidt et al. in which a controller includes frequency division module(s) (filters) that satisfy those set forth in claim 7 and which help in the effective operation of each of the drivers within the device as discussed with respect to claim 5.  Note the filters used in figure 5 of Schmidt et al. are “passive” filters satisfying the alternatively claimed possibility of filters set forth in claim 8.   
Claims 12, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusconi et al. in view of Shetye et al. (US 2017/0201823 A1.
Re claim 12: The teaching of Rusconi et al. is discussed above and incorporated herein.  Rusconi et al. however does not teach the use of materials in the range of 5MKS to 500MKS as set forth in claim 12.  Shetye et al. teaches in a similar environment to incorporate materials (see paragraph [0047] to balance (same) acoustic impedances provide by a given driver. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the materials as taught by Shetye et al. into the arrangement of Rusconi et al. to predictably provide a way of balancing the acoustic impedances of the driver(s).  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
Re claim 13:  Rusconi et al. also doesn’t teach having hole spacings from a user’s ear as set forth in claim 13.  Shetye et al. does teach to place high frequency drivers closer to a user’s ear than low frequency drivers (see figure 5) to allow for more direct sound energy from the high frequency driver to reach a user’s ear.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to use this teaching of Shetye et al.in the arrangement of Rusconi et al. such that the openings of the guiding holes of the high frequency driver would be closer to a user’s ear to predictably allow more direct sound from this driver to reach the user.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 15:  note in Rusconi et al. each of the guiding holes are supported by structure of element (4) 
Re claims 16 and 18: note in Rusconi et al., the housing (4) includes areas in front and behind each of the drivers.  These areas correspond to the claimed front and rear chambers as set forth.
Re claims 17 and 19: note in Rusconi et al that the front and rear chambers each have portions that end at respective guiding holes (openings)
Re claim 20: see teaching in paragraph [0043] of Rusconi et al.  having hole sound waves produced therefrom that are opposite phases (180-degree phase offset) 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/25/22